Citation Nr: 0917990	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for chest pain 
or coronary artery disease.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for chest pain or 
coronary artery disease.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder, secondary to a service-connected disability.

6.  Entitlement to service connection for a right ankle 
disorder, secondary to a service-connected disability.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1980 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that in May 1996 the 
RO denied reopening claims for entitlement to service 
connection for a left leg disability and chest pain.  The 
Veteran perfected his appeal as to these issues in June 1996.  
An April 1997 supplemental statement of the case, among other 
things, granted entitlement to service connection for a left 
ankle sprain, denied reopening a claim for chest pain, and 
denied entitlement to service connection for a left knee 
disorder.  A November 2002 rating decision denied entitlement 
to an increased evaluation for the left ankle disability, 
denied entitlement to service connection for right ankle and 
right knee disorders as secondary to the service-connected 
left ankle disability, and denied reopening the service 
connection claim for a left knee disorder.  The Board, in 
pertinent part, remanded the issues remaining on appeal for 
additional development in June 2006.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a left ankle sprain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  An April 1991 rating decision denied reopening claims for 
entitlement to service connection for coronary artery disease 
(previously denied as a claim for chest pain) and a left knee 
disorder; the Veteran was notified but did not appeal.

3.  Evidence added to the record since the April 1991 rating 
decision is neither cumulative nor redundant and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  A present musculoskeletal disability manifested by chest 
pain is not shown and coronary artery disease is not shown to 
have been incurred as a result of an established event, 
injury, or disease during active service.

5.  A present left knee disability is not shown.

6.  A present right knee disability is not shown.

7.  A present right ankle disability is not shown.


CONCLUSIONS OF LAW

1.  As new and material evidence was received, the claim for 
entitlement to service connection for chest pain (coronary 
artery disease) is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  As new and material evidence was received, the claim for 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  Chest pain or coronary artery disease incurred in or 
aggravated by active service is not shown.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

4.  A left knee disorder incurred in or aggravated by active 
service is not shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  A right knee disorder incurred in or aggravated by active 
service or as a result of a service-connected disability is 
not shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

6.  A right ankle disorder incurred in or aggravated by 
active service or as a result of a service-connected 
disability is not shown.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in July 2002, September 2002, and 
June 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by the June 2006 correspondence.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
Veteran submitted a request to reopen his service connection 
claims for chest pains and a left leg disability in May 1996.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In an April 1991 rating decision the RO denied reopening 
claims for entitlement to service connection for coronary 
artery disease and a left knee disorder.  It was noted, in 
essence, that the available evidence did not demonstrate 
coronary artery disease or a left knee disorder were incurred 
in service.  The Veteran did not appeal and the decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

The evidence of record in April 1991 included service and VA 
treatment records.  The available service treatment records 
were negative for complaint, treatment, or diagnosis for 
chest pain, coronary artery disease, or a left leg disorder.  
VA treatment records dated from August 1982 to December 1982 
show the Veteran complained of left leg pain from the knee 
down, following a soft tissue injury that occurred a year 
earlier.  The diagnoses included recurrent left knee sprain.  
VA hospital records noted a diagnosis of coronary artery 
disease, status post transluminal coronary angioplasty in 
October 1988.  

The evidence added to the record since April 1991 includes 
statements from the Veteran and additional service and VA 
treatment records.  The new service treatment records include 
reports dated in August 1980, May 1981, and June 1981 which 
addressed complaints of left knee pain, and a February 1981 
report that noted complaints of sharp left precordial pain.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the Veteran's service 
connection claims for chest pain or coronary artery disease 
and a left knee disorder is new and material.  The service 
treatment reports received are neither cumulative nor 
redundant of the evidence of record and in connection with 
the evidence previously assembled are so significant that 
they must be considered in order to fairly decide the merits 
of the claims.  Therefore, the claims for entitlement to 
service connection for chest pain or coronary artery disease 
and a left knee disorder must be reopened.  

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including cardiovascular disease, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service and the disease becomes 
manifest within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records show that in December 
1979 the Veteran underwent an electrocardiogram study in 
association with an examination  for warrant officer training 
which was within normal limits.  An August 1980 report noted 
he complained of left knee pain onset during training and 
that he reported he had twisted his left knee two years 
earlier, prior to service.  The examiner's impression was 
left medial tibial plane stress reaction and shin splints.  
X-ray examination in December 1980 revealed the Veteran's 
heart was normal in size and configuration.  The aorta and 
great vessels had a normal appearance.  In February 1981, the 
Veteran complained of sharp left precordial pain and reported 
that he had injured his chest several weeks earlier playing 
football.  An examination was within normal limits except for 
mild tenderness to the left precordium to palpation.  The 
examiner's assessment was myofascial pain.  

A May 1981 report noted the Veteran sustained injuries to the 
heel, ankle, and left patella after jumping off an obstacle 
during training.  Records show that in June 1981 one of his 
ankles was placed in a short-leg walking cast for a sprain, 
and that he had developed knee pain.  A June 1981 orthopedic 
clinic report noted complaints of left knee pain.  The 
examiner reported there was no evidence of atrophy, effusion, 
or ligament instability.  X-rays were within normal limits.  
The July 31, 1981, separation physical examination report 
found the Veteran's heart and lower extremities to be within 
normal limits.  A chest X-ray was described as negative, 
blood pressure was recorded as 112/76, and the examiner 
remarked that there were no disqualifying mental or physical 
defects to warrant disposition through medical channels.  On 
the associated Report of Medical History, the veteran 
reported swollen or painful joints.  It was stated that he 
had experienced occasional knee trouble, and had been 
evaluated and treated.

Private hospital records dated in October 1988 noted the 
Veteran experienced the onset of substernal chest pain and 
that he denied any history of cardiac problems.  A diagnosis 
of obstructive coronary artery disease was provided.  
Subsequent records show he underwent percutaneous 
transluminal angioplasty in October 1988.

VA treatment records dated in November 1989 include diagnoses 
of chronic knee pain and nonspecific pain to the knees and 
ankles.  X-rays of the left knee revealed no evidence of 
fracture or other abnormality.  In December 1989, the Veteran 
complained of right knee swelling and a history of joint pain 
since 1981 when he twisted his knees.  A diagnosis of 
prepatellar bursitis was provided.  A January 1990 report 
noted an eight year history of polyarthralgias of unknown 
etiology and provided diagnoses of recurrent monoarticular 
arthritis and rule out gout.  Subsequent records noted 
treatment for gouty arthritis to the right knee and ankle.

An October 2002 VA examiner reported, without comment, that 
the veteran stated his left ankle pain had significantly 
worsened over the previous four or five years.  It was also 
noted that he had begun to develop right ankle pain because 
he used that joint almost exclusively for weight bearing.  
The examination was limited to the service-connected left 
ankle disorder and no diagnoses as to knee or right ankle 
disorders were provided.

On VA examination in September 2008 the Veteran reported he 
hyperextended his left knee and sprained his left ankle in 
1981 when he jumped off a platform during a training 
exercise.  The examiner noted the claims file was available 
and reviewed.  It was further noted that there were no 
constitutional signs of arthritis.  X-rays of the left knee 
revealed no acute osseous injury and no joint effusion was 
identified.  The examiner also noted that an opinion as to 
whether a right knee or ankle disorder was incurred as a 
result of a left ankle disability could not be stated without 
resort to mere speculation, but that physical examination did 
not validate any present problem with the right knee or 
ankle.  A diagnosis of remote left ankle sprain without 
additional limitation of motion was provided. 

Based upon the evidence of record, the Board finds that a 
present musculoskeletal disability manifested by chest pain 
is not shown by the evidence of record and that coronary 
artery disease is not shown to have been incurred as a result 
of an established event, injury, or disease during active 
service.  The service treatment records show an acute episode 
of myofascial pain to the left chest was resolved and there 
has been no recurrence of this specific disorder.  Records 
also show that the Veteran's coronary artery disease was 
first manifest many years after service.  The Federal Circuit 
has held that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board further finds that the evidence demonstrates that 
no present left knee, right knee, or right ankle disabilities 
were shown by objective medical examination.  Although 
treatment records included diagnoses of gouty arthritis, 
there is no objective evidence of a confirmed diagnosis of 
gout or systemic arthritis.  The September 2008 VA examiner's 
opinion as to that absence of present left knee, right knee, 
or right ankle disabilities is considered to be persuasive in 
this case.  The examiner is shown to have reviewed the claims 
file and to have conducted a thorough examination.  There is 
no subsequent, probative evidence demonstrating any present 
or chronic left knee, right knee, or right ankle 
disabilities.

While the veteran may sincerely believe that these 
disabilities were incurred as a result of service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for chest pain; the claim 
is reopened.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a left knee disorder; 
the claim is reopened.

Entitlement to service connection for chest pain or coronary 
artery disease is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder, 
secondary to a service-connected disability, is denied.

Entitlement to service connection for a right ankle disorder, 
secondary to a service-connected disability, is denied.


REMAND

A review of the record shows the Veteran was not adequately 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his increased rating 
claim for his left ankle.  This issue was remanded for 
additional development in June 2006 with instructions 
including that the Veteran be provided a VCAA notice as to 
this matter.  VA correspondence dated in June 22, 2006, was 
issued addressing the Veteran's new and material evidence 
claims on appeal; however, adequate notice as to his 
increased rating claim was not provided.  The Court has held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The Court more recently has held that for an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim the medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, additional 
development as to this issue is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate a claim for an 
increased rating for service-connected 
residuals of a left ankle sprain.  The 
notice as to the increased rating claim 
must should be in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


